
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 1825
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To extend the authority for relocation
		  expenses test programs for Federal employees, and for other
		  purposes.
	
	
		1.Relocation expenses test programs
			(a)In generalSection 5739 of title 5, United States
			 Code, is amended—
				(1)in subsection (a), by striking paragraph
			 (3);
				(2)in subsection (b)—
					(A)by inserting or extended
			 after approved; and
					(B)by inserting or extension
			 after of the program;
					(3)by striking subsection (c) and inserting
			 the following:
					
						(c)(1)An agency authorized to conduct a test
				program under subsection (a) shall annually submit a report on the results of
				the program to date to the Administrator.
							(2)Not later than 3 months after completion of
				a test program, the agency conducting the program shall submit a final report
				on the results of the program to the Administrator and the appropriate
				committees of
				Congress.
							;
				(4)in subsection (d), by striking
			 10 and inserting 12; and
				(5)by striking subsection (e) and inserting
			 the following:
					
						(e)(1)The Administrator may not approve any test
				program for an initial period of more than 4 years.
							(2)(A)Upon the request of the agency
				administering a test program, the Administrator may extend the program.
								(B)An extension under subparagraph (A) may not
				exceed 4 years.
								(C)The Administrator may exercise more than 1
				extension under subparagraph (A) with respect to any test
				program.
								.
				(b)Effective
			 dateThis section shall take
			 effect on December 18, 2009.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
